DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: protection device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a protection device is interpreted to include an ultrasonic transducer, and ultrasonic sound wave generator, an ultrasonic field generator, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0009418 to Newman (“Newman”).
Regarding claim 1, Newman teaches a method for protecting an optical sensor (ref. 1616) of a vehicle from environmental pollutants which may adhere to an optical surface of the sensor (abstract, Figs. 1-3 and 16c, para [0040] – [0052] and [0149]) the method comprising: by a protection device (ref. 1654, transducers), emitting an ultrasonic field into air to provide a protection zone in front of an optical surface of a sensor
Newman does not explicitly teach that contact of the optical surface of the sensor with the environmental pollutants is avoided, the environmental pollutants are destroyed in the air and/or moved away from the sensor by the ultrasonic field when they enter the protection zone, and the protection zone provides a contactless cleaning of the sensor.  However, it can be reasonably expected that contact of the optical surface of the sensor with the environmental pollutants is avoided, the environmental pollutants are destroyed in the air and/or moved away from the sensor by the ultrasonic field when they enter the protection zone, and the protection zone provides a contactless cleaning of the sensor, since the Newman steps are substantially identical to that of the claimed method and since the Newman ultrasonic field is located between the transducers and the sensor.
Regarding claim 3, Newman does not explicitly teach the method wherein the environmental pollutants comprise water droplets and/or dirt particles.  However, it can be reasonably expected that he environmental pollutants comprise water droplets and/or dirt particles since water droplets and dirt particles are commonly in the environment when operating a vehicle, e.g., in rainy, muddy or dusty conditions.
Regarding claim 4, Newman discloses a method wherein the optical surface comprises a transparent windshield that either: is mounted around or in front of a lens of the optical sensor; or is the lens of the optical sensor (ref. 1708, para [0152]).
Regarding claim 5, Newman does not explicitly the method wherein: the environmental pollutants comprise water droplets, dirt particles, or both; and the water droplets are evaporated and/or the dirt particles are pulverized caused by the ultrasonic field.  However, it can be reasonably expected that he environmental pollutants comprise water droplets and/or dirt particles since water droplets and dirt particles are commonly in the environment when operating a vehicle, e.g., in rainy, muddy or dusty conditions.  Further, it can be reasonably expected that the water droplets are evaporated and/or the dirt particles are pulverized caused by the ultrasonic field since the Newman steps are substantially identical to that of the claimed method.
Regarding claim 7, Newman does not explicitly teach the method wherein the evaporated water, the pulverized dirt or both are transported away from the sensor over an air stream by wind.  However, when operating the vehicle during windy conditions or at high speeds, it can be reasonably expected that at least small, light portions of the evaporated water, the pulverized dirt or both are transported away from the sensor over an air stream by wind since even moderate wind is capable of moving light objects.
Regarding claim 8, Newman discloses sensor operation during driving of the vehicle (para [0044] – [0046]), but does not explicitly teach the method wherein the air stream is generated by a driving movement of the vehicle, by an air blower of the protection device, or both.  However, it can be reasonably expected that the air stream is generated by a driving movement of the vehicle since air streams are typically created during driving of a vehicle.
Regarding claim 9, Newman discloses a method wherein the optical surface is provided in a tilted position with regard to a predefined forward driving position of the vehicle, with regard to an optical axis of the sensor, or both (note Fig. 1, ref. 116).
Regarding claim 10, Newman discloses a method wherein the optical surface is part of an ultrasonic transducer of the protection device or is mechanically coupled to the transducer of the protection device such that at least a part of the ultrasonic field is emitted by the optical surface itself (para [0047] and [0146], note ref. 116C).
Regarding claim 11, Newman does not explicitly teach the method wherein the environmental pollutants are destroyed by the ultrasonic field that is generated such that the environmental pollutants are pushed in the air away from the optical surface.  However, it can be reasonably expected that the environmental pollutants are destroyed by the ultrasonic field that is generated such that the environmental pollutants are pushed in the air away from the optical surface since the Newman steps are substantially identical to that of the claimed method.
Regarding claim 12, Newman discloses using the sensor continuously for generating image data while the optical surface is moved through an air volume that comprises the environmental pollutants (para [0019], [0045], [0050], [0127], [0180]).
Regarding claim 17, Newman discloses a method wherein: the protection device comprises an ultrasonic transducer; and emitting the ultrasonic field comprises emitting, by the ultrasonic transducer, the ultrasonic field (para [0043]).
Regarding claim 18, Newman discloses a method wherein the sensor and the protection device are components of the vehicle (Fig. 2).
Regarding claim 19, Newman discloses a method wherein the method further comprises: by the vehicle, executing an autonomous driving function for driving the vehicle autonomously while the optical sensor is surveilling surroundings of the vehicle (para [0044], [0052], [0065]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0009418 to Newman (“Newman”) in view of US 6,452,672 to Trainoff (“Trainoff”).
Regarding claim 2, Newman discloses emitting the ultrasonic field comprises emitting an ultrasonic wave into an air volume in front of the optical surface of the sensor (Fig. 2, 16C, para [0149]),; and the protection zone comprises a spatial volume in the air in front of the optical surface of the sensor (Fig. 2, 16C), but does not explicitly teach that the emitting causes cavitation in the air, the environmental pollutants, or both.  Trainoff teaches a method of self cleaning an optical flow cell (abstract) and discloses that at the frequencies and power levels traditionally applied, cavitation effects generally cause the generation of bubbles which, when driven against a surface, tend to assist in the cleaning and scrubbing of such surfaces (col. 2, lines 19-23).  Thus, it can be reasonably expected that the emitting causes cavitation in the air, the environmental pollutants, or both.  Further the skilled artisan would have found it obvious to modify the Newman method in view of Trainoff wherein the emitting causes cavitation in the air, the environmental pollutants, or both, with a  reasonable expectation of success, to assist in the cleaning of surfaces such as the optical surface.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 2018/0009418 to Newman.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of , wherein: a sound pressure level of the ultrasonic field is set to such a value that the cavitation is caused if the water droplets, the dirt particles, or both enter the protection zone; and a shape, size or both of the protection zone are such that the protection zone reaches out into a stream of air (as in claim 6), or by the optical surface of the sensor, tilting at an angle depending on wind direction which is blowing relative to movement of the vehicle (as in claim 20), in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714